Citation Nr: 0026458	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  93-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his readjustment counselor


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from July 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1990 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1995 and September 1999.


FINDINGS OF FACT

1.  The appellant served as a combat construction specialist 
during part of his tour of duty in Vietnam between February 
1970 to March 1971.

2.  Service medical records do not reflect any complaints, 
treatment or diagnosis of a psychiatric disorder.

3.  The appellant was treated for an anxiety reaction in 
April 1971, but there is no evidence showing any complaints, 
treatment or diagnosis of a psychosis within the one-year 
period after service discharge.

4.  The medical evidence reflects a diagnosis of PTSD, and 
there is credible supporting evidence to verify the 
occurrence of at least one of the appellant's alleged in-
service stressors of his Vietnam service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the Board's appellate 
consideration of this claim will be on a de novo basis.  
Pursuant to the Board's decision of September 1999, new and 
material evidence was found to have been submitted in 
conjunction with the current appeal on the issue of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(VA required to first consider whether new and material 
evidence had been presented before merits of claim can be 
considered; regional office determination as to whether 
evidence is "new and material" is subject to de novo 
adjudication by the Board); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (Board cannot ignore "threshold" 
issue of new and material evidence); see also Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210 (1991) (if evidence 
is new and material, Board must then reopen claim and review 
all the evidence of record to determine outcome of claim on 
the merits).

As a reopened claim, the Board further finds that the claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Elkins v. West, 12 Vet. App. 209 (1999).  This finding is 
supported by several diagnoses of PTSD reported by mental 
health professionals in the post service period and by 
implied findings of a relationship between those diagnoses 
and stressor events the appellant claims to have experienced 
during his wartime military service in the Republic of 
Vietnam in 1970-71.  See Gaines v. West, 11 Vet. App. 353 
(1998) (well-grounded criteria for claim of service 
connection for PTSD) and Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (requirement of "current disability" of PTSD met 
if symptomatology of PTSD demonstrated at the time 
application for benefits filed).  Having found the claim well 
grounded, the Board is satisfied that the RO has assisted the 
appellant in all necessary matters, including seeking and 
securing all possible service department records and 
attempting to verify his stressors, as ordered by the Board's 
remand of September 1999, and hence, no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

A merits-level review requires the Board to determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If after consideration of 
all procurable evidence, a reasonable doubt arises as to 
service origin, degree of disability or any other point, such 
doubt shall be resolved in the appellant's favor.  38 C.F.R. 
§ 3.102 (1999).

According to VA regulations, as amended in June 1999, 
entitlement to service connection for PTSD requires that 
three elements be present:  (1) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f); see also Gaines, 11 
Vet. App. 353 (1998).  The new version of the regulation is 
effective from March 7, 1997.  64 Fed. Reg. 32807 (June 18, 
1999).  

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b).

The appellant's service personnel records reveal that he 
served in Vietnam from February 19, 1970, to March 2, 1971, 
and while there, was assigned to Company D, 39th Engineer 
Battalion (Combat), first as a tool room keeper upon his 
arrival in Vietnam, then, from September 1970 until the end 
of his tour, as a combat construction specialist.  Personnel 
records also reveal that his unit participated in the 12th 
Campaign (unnamed), but the appellant was not awarded any 
combat decorations or awards.  At one point during the 
pendency of this appeal, in August 1998, the record reflects 
that the appellant submitted a DD 214 showing that he was 
awarded the Combat Infantryman Badge (CIB), a decoration 
recognized as proof of direct participation in combat with 
the enemy, but he later clarified in October 1998 that he was 
not awarded a CIB and believed that someone else had filed 
the altered DD 214 showing the CIB award designation.  In any 
event, as the record currently stands, it is not established 
that he was awarded any combat decorations or awards.

The appellant's service medical records are entirely negative 
for any complaints, findings, treatment or diagnosis of any 
psychiatric disorders.  Moreover, these medical records 
contain no information which sheds any light on the claimed 
in-service stressors.

During the course of the proceedings on appeal, the appellant 
provided accounts of in-service stressors related to his 
Vietnam tour of duty, to include being an eyewitness to a 
truck-mine explosion in approximately May 1970 near Quang Tri 
or "Ford City" in which several soldiers were either killed 
or injured.  He named two individuals, an E4 Jose L. 
Rodriguez and a Sgt. Molina, whom he claimed were wounded in 
this incident.  He also provided an account of an operation 
in which his unit was ordered to evacuate old people and 
children from a village near Quang Tri in approximately July 
1970.  He stated that his unit fired into the village when 
ordered by a sergeant.  The appellant has not claimed that he 
had any direct contact with the enemy or any combat injuries 
while in Vietnam, but he has stated in general terms that he 
witnessed a lot of death and destruction during his Vietnam-
tour of duty.

With regard to these stressors, the record reflects that the 
RO attempted to verify the appellant's stressors through the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In October 1998, a response from USASCRUR 
indicated that, based on declassified extracts from the 39th 
Engineer Battalion and a U. S. Army casualty report, the 
appellant's unit (Company D) encountered light enemy activity 
between February and April 1970, to include an enlisted man 
being injured by flying glass as a result of sniper fire and 
an incident in April 1970 when a low bed trailer carrying a 
front loader hit a 40 to 50 pound mine and blew up, causing 
injury to four enlisted men.  Additional enemy activity was 
reported for the period between August and October 1970, 
consisting of light sniper fire causing no injuries or damage 
and several instances in which vehicles hit mines and were 
destroyed.  In one of these incidents, a soldier was 
evidently severely wounded because he was transported to 
Japan.  USASCRUR stated that it could not verify the incident 
involving Sgt. Molina without more specific information, 
although the available casualty data listed many wounded 
individuals with the last name "Molina."  Regarding the 
other named individual, USASCRUR stated that casualty data 
listed a Private First Class Jose L. Rodriguez from another 
unit as wounded in action on March 30, 1971, a number of 
weeks after the appellant's tour of duty in Vietnam.  
USASCRUR stated that it could not verify whether this 
individual was the same Jose L. Rodriguez mentioned by the 
appellant.

In addition to the above, the appellant submitted an 
affidavit and supporting service records from a former 
servicemember who was in Vietnam with the 39th Engineer 
Battalion through November 1970.  This servicemember stated 
that he was shocked to find out years later that the 
appellant was still alive given the violence they experienced 
in Vietnam and that he remembered an incident in which a tank 
blew up and he and the appellant assisted some of the 
wounded.  He stated that the appellant was so upset by this 
incident that he had to calm him down and that his reaction 
to the incident lasted for many days.

The medical evidence of record includes VA inpatient, 
counseling and examination reports which reflect DSM-IV 
diagnoses of PTSD based essentially on the stressor accounts 
the appellant provided in connection with this claim, as 
described above.  These reports include the March 1997 
progress notes of a VA clinical psychologist and coordinator 
of the PTSD Clinic at the Canandaigua VA Medical Center and 
the discharge summary generated as a result of the 
appellant's participation in the PTSD inpatient program at 
the Miami VA Medical Center from November 1997 to February 
1998.  Thus, given that the current DSM-IV criteria were 
officially revised in 1994, the aforementioned medical 
reports dated in 1997 and 1998 clearly reflect a diagnosis of 
PTSD made pursuant to the revised diagnostic criteria.  Cohen 
v. Brown, 10 Vet. App. at 141-42 (noting that the fourth 
edition of the DSM was revised in 1994).  Moreover, these 
reports provide the necessary link between current PTSD-type 
symptomatology and the claimed in-service stressors under 
38 C.F.R. § 3.304(f) because the sufficiency of a stressor is 
a medical determination and is presumed by a medical 
diagnosis of PTSD.  Id.

Accordingly, the remaining issue to be decided by the Board 
in this case concerns the second PTSD element:  corroboration 
that the asserted in-service stressor(s) actually occurred.  
In its most recent adjudication of this claim by supplemental 
statement of the case issued in January 2000, the RO found no 
credible evidence to verify his stressors.  The RO concluded 
that the primary stressor, the truck-mine explosion incident, 
was not verified because of inconsistencies between the type 
of vehicle involved (the appellant said a truck while his 
buddy identified the vehicle as a tank) and the extent of 
injuries to participants (the RO stated that there were only 
reported minor injuries from the truck explosion, whereas the 
appellant claimed that soldiers were killed and injured).  It 
is clear, however, that this line of analysis defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The RO cited the Suozzi case in its 
analysis, but the Board finds that the holding in that case 
was not applied correctly by the RO.

In Suozzi, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court") found 
that a radio log which showed that the veteran's company had 
come under attack was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not identify the veteran's 
participation.  Furthermore, the Court stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.  

The facts in Suozzi are not unlike those in this case.  The 
appellant has described witnessing an incident involving a 
truck exploding in May 1970 when it hit a mine and caused 
either death or serious injury to several soldiers.  The 
appellant was off by only a month as to the date of the 
incident and he has consistently reported that the mine 
destroyed a truck, not a tank, which was reported only in the 
account given by the service buddy, which may suggest a 
reference to an unrelated incident rather than the incident 
reported by the appellant.  Although USASCRUR could not 
verify whether the appellant "witnessed" or was otherwise 
personally involved in any events surrounding this incident, 
the Court has expressly held that a veteran need not prove 
"every detail" of an alleged stressor.  Id, at 311.  In 
this case, based on the appellant's account of the truck-mine 
explosion in May 1970 and the 39th Engineer Battalion 
official records which corroborate that a large mine caused 
the destruction of a truck and several personnel injuries in 
April 1970, the Board finds that the appellant has provided 
sufficient corroborating evidence that this stressor incident 
actually occurred.  Requiring that his stressor be 
corroborated still further to the extent that the injuries he 
claims occurred to the participants match the official 
records also seems to run afoul of the Court's holding in 
Suozzi; thus, it appears that the appellant's account of a 
truck-mine explosion in which soldiers were wounded is 
verified by official service records.

Accordingly, by reason of the above, the Board concludes that 
the evidence supports the appellant's claim of entitlement to 
service connection for PTSD.  He has a DSM-IV diagnosis of 
PTSD, sufficient corroborating evidence that one of his 
alleged stressor incidents (the truck-mine explosion) 
actually occurred as he essentially described, and the 
medical evidence reflects a link between the current PTSD 
diagnosis and his Vietnam stressors-primarily the 
corroborated incident involving the truck.  

In conclusion, the Board finds that the evidence supports a 
finding of entitlement to service connection for PTSD.


ORDER

Service connection for PTSD is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

